

EXECUTION VERSION

Exhibit 10.12


UBS AG, London Branch
c/o UBS Securities LLC
1285 Avenue of the Americas
New York, NY 10019


June 27, 2014
To:
EZCORP, Inc.
1901 Capital Parkway
Austin, Texas 78746
Attention:     Chief Financial Officer
Telephone No.:    (512) 314-3400
Facsimile No.:    (512) 588-0855



Re:     Additional Call Option Transaction
The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the call option transaction entered into between UBS AG,
London Branch (“Dealer”) and EZCORP, Inc. (“Counterparty”) as of the Trade Date
specified below (the “Transaction”). This letter agreement constitutes a
“Confirmation” as referred to in the ISDA Master Agreement specified below. This
Confirmation shall replace any previous agreements and serve as the final
documentation for the Transaction.
The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”) are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern. Certain defined terms
used herein are based on terms that are defined in the Offering Memorandum dated
June 17, 2014 (the “Offering Memorandum”) relating to the 2.125% Cash
Convertible Senior Notes due 2019 (as originally issued by Counterparty, the
“Convertible Notes” and each USD 1,000 principal amount of Convertible Notes, a
“Convertible Note”) issued by Counterparty in an aggregate initial principal
amount of USD 200,000,000 (together with an aggregate principal amount of USD
30,000,000 issued pursuant to the exercise by the Initial Purchasers (as defined
herein) of their option to purchase additional Convertible Notes pursuant to the
Purchase Agreement (as defined herein)) pursuant to an Indenture dated June 23,
2014 between Counterparty and Wells Fargo Bank, National Association, as trustee
(the “Indenture”). In the event of any inconsistency between the terms defined
in the Offering Memorandum, the Indenture and this Confirmation, this
Confirmation shall govern. The parties acknowledge that this Confirmation is
entered into on the date hereof with the understanding that (i) definitions set
forth in the Indenture which are also defined herein by reference to the
Indenture and (ii) sections of the Indenture that are referred to herein, in
each case, will conform to the descriptions thereof in the Offering Memorandum.
If any such definitions in the Indenture or any such sections of the Indenture
differ from the descriptions thereof in the Offering Memorandum, the
descriptions thereof in the Offering Memorandum will govern for purposes of this
Confirmation. The parties further acknowledge that the Indenture section numbers
used herein are based on the Indenture as executed. Subject to the foregoing,
references to the Indenture herein are references to the Indenture as in effect
on the date of its execution, and if the Indenture is amended or supplemented
following such date, any such amendment or supplement (other than any amendment
or supplement (i) pursuant to Section 10.01(g) of the Indenture that, as
determined by the Calculation Agent, conforms the Indenture to the description
of the Convertible Notes in the Offering Memorandum or (ii) subject to
“Consequences of Merger Events/Tender Offers,” pursuant to Section 10.01(h) or
10.01(b) of the Indenture) will be disregarded for purposes of this Confirmation
unless the parties agree otherwise in writing.
Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.
1.This Confirmation evidences a complete and binding agreement between Dealer
and Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the 2002 ISDA Master Agreement (the “Agreement”) as
if Dealer and



US 2814421v.2





--------------------------------------------------------------------------------






Counterparty had executed an agreement in such form (but without any Schedule
except for (x) the election of the laws of the State of New York as the
governing law (without reference to choice of law doctrine) on the Trade Date
and (y) the election that the provisions of Section 5(a)(vi) of the Agreement
shall apply to Dealer with a “Threshold Amount” of 3% of Dealer’s stockholders’
equity on the Trade Date, provided that the following language shall be added to
the end of such Section 5(a)(vi): “Notwithstanding the foregoing, a default
under subsection (2) hereof shall not constitute an Event of Default if (i) the
default was caused solely by error or omission of an administrative or
operational nature; (ii) funds were available to enable the party to make the
payment when due; and (iii) the payment is made within two Local Business Days
of such party’s receipt of written notice of its failure to pay.” In the event
of any inconsistency between provisions of the Agreement and this Confirmation,
this Confirmation will prevail for the purpose of the Transaction to which this
Confirmation relates. The parties hereby agree that no transaction other than
the Transaction to which this Confirmation relates shall be governed by the
Agreement.
2.    This Transaction shall be considered a “Share Option Transaction” for
purposes of the Equity Definitions. The terms of the particular Transaction to
which this Confirmation relates are as follows:
General Terms.
Trade Date:
June 27, 2014

Option Style:
“Modified American”, as described under “Procedures for Modified American
Exercise” below

Option Type:
Call

Buyer:
Counterparty

Seller:
Dealer

Shares:
The Class A Non-voting Common Stock of Counterparty, par value USD 0.01 per
share (Exchange symbol “EZPW”)

Number of Options:
30,000. For the avoidance of doubt, the Number of Options shall be reduced by
any Options exercised by Counterparty. In no event will the Number of Options be
less than zero.

Applicable Percentage:
30%

Option Entitlement:
Initially, a number equal to the product of the Applicable Percentage and
62.2471.

Strike Price:
Initially, USD 16.065

For the avoidance of doubt, the Option Entitlement and Strike Price shall be
subject to adjustment, from time to time, upon the occurrence of any Potential
Adjustment Event as set forth under “Method of Adjustment” below.
Premium:
USD 1,817,767.02

Premium Payment Date:
July 2, 2014

Exchange:
The NASDAQ Global Select Market

Related Exchange(s):
All Exchanges

Excluded Provisions:
Section 4.03 and Section 4.04(g) of the Indenture.


2
    

--------------------------------------------------------------------------------






Procedures for Modified American Exercise.
Conversion Date:
With respect to any conversion of a Convertible Note, the date on which the
Holder (as such term is defined in the Indenture) of such Convertible Note
satisfies all of the requirements for conversion thereof as set forth in Section
4.02 of the Indenture; provided that if Counterparty has not delivered to Dealer
a related Notice of Exercise, then in no event shall a Conversion Date be deemed
to occur hereunder (and no Option shall be exercised or deemed to be exercised
hereunder) with respect to any surrender of a Convertible Note for conversion in
respect of which Counterparty has elected to designate a financial institution
for exchange in lieu of conversion of such Convertible Note pursuant to Section
4.10 of the Indenture. Options may only be exercised hereunder on a Conversion
Date in respect of the Convertible Notes and only in an amount equal to the
number of $1,000 principal amount of Convertible Notes converted on such
Conversion Date.

Free Convertibility Date:
December 15, 2018

Expiration Time:
The Valuation Time

Expiration Date:
June 15, 2019, subject to earlier exercise.

Multiple Exercise:
Applicable, as described under “Automatic Exercise” below.

Automatic Exercise:
Notwithstanding Section 3.4 of the Equity Definitions, a number of Options equal
to (i) the number of Convertible Notes in denominations of USD 1,000 as to which
such Conversion Date has occurred minus (ii) the number of Options that are or
are deemed to be automatically exercised on such Conversion Date under the Call
Option Transaction Confirmation letter agreement dated June 17, 2014  between
Dealer and Counterparty (the “Base Call Option Confirmation”), shall be deemed
to be automatically exercised; provided that such Options shall be exercised or
deemed exercised only if Counterparty has provided a Notice of Exercise to
Dealer in accordance with “Notice of Exercise” below.

Notwithstanding the foregoing, in no event shall the number of Options that are
exercised or deemed exercised hereunder exceed the Number of Options.
Notice of Exercise:
Notwithstanding anything to the contrary in the Equity Definitions or under
“Automatic Exercise” above, in order to exercise any Options on any Conversion
Date, Counterparty must notify Dealer in writing before 5:00 p.m. (New York City
time) on the Scheduled Valid Day immediately preceding the scheduled first day
of the Settlement Averaging Period for the Options being exercised of (i) the
number of such Options (and the number of $1,000 principal amount of Notes being
converted on such Conversion Date) and (ii) the scheduled first day of the
Settlement Averaging Period and the scheduled Settlement


3
    

--------------------------------------------------------------------------------






Date; provided that in respect of any Options relating to Convertible Notes with
a Conversion Date occurring on or after the Free Convertibility Date, such
notice may be given at any time before 5:00 p.m. (New York City time) on the
Scheduled Valid Day immediately preceding the Expiration Date and need only
specify the number of such Options (and the number of $1,000 principal amount of
Notes being converted on such Conversion Date).
Notwithstanding the foregoing, such notice (and the related exercise of Options)
shall be effective if given after the relevant deadline for such notice, but
prior to 5:00 p.m. (New York City time) on the fifth Exchange Business Day
following the date of such deadline, in which case the Calculation Agent shall
have the right to adjust the Option Cash Settlement Amount as appropriate to
reflect the additional costs (including, but not limited to, hedging mismatches
and market losses) and expenses incurred by Dealer in connection with its
hedging activities (including the unwinding of any hedge position) as a result
of Dealer not having received such notice on or prior to the relevant deadline.
Valuation Time:
The close of trading of the regular trading session on the Exchange; provided
that if the principal trading session is extended, the Valuation Time shall be
accordingly extended to the extent reported transactions in the Shares are used
to compute Relevant Price.

Market Disruption Event:
Section 6.3(a) of the Equity Definitions is hereby replaced in its entirety by
the following:

“‘Market Disruption Event’ means (i) a failure by the Relevant Stock Exchange to
open for trading during its regular trading session or (ii) the occurrence or
existence prior to 1:00 p.m., New York City time, on any Scheduled Valid Day for
the Shares for more than one half-hour period in the aggregate during regular
trading hours of any suspension or limitation imposed on trading (by reason of
movements in price exceeding limits permitted by the Relevant Stock Exchange or
otherwise) in the Shares on the Relevant Stock Exchange or in any options
contracts or futures contracts relating to the Shares.”
Relevant Stock Exchange:
The Exchange, or if the Shares are not then listed on the Exchange, the
principal other U.S. national or regional securities exchange on which the
Shares are then listed.

Settlement Terms.
Settlement Method:
Cash Settlement.

Cash Settlement:
In lieu of Section 8.1 of the Equity Definitions, Dealer will pay to
Counterparty, on the relevant Settlement Date, the Option Cash Settlement Amount
in respect of any Option exercised or deemed exercised hereunder. In no event
will the Option Cash Settlement Amount be less than zero.


4
    

--------------------------------------------------------------------------------






Option Cash Settlement Amount:
In respect of any Option exercised or deemed exercised, an amount in cash equal
to (A) the sum of the products, for each Valid Day during the Settlement
Averaging Period for such Option, of (x) the Option Entitlement on such Valid
Day multiplied by (y) the Relevant Price on such Valid Day less the Strike
Price, divided by (B) the number of Valid Days in the Settlement Averaging
Period; provided that in no event shall the Option Cash Settlement Amount for
any Option exceed the Applicable Limit for such Option; provided further that if
the calculation contained in clause (y) above results in a negative number, such
number shall be replaced with the number “zero”.

Applicable Limit:
For any Option, an amount of cash equal to the Applicable Percentage multiplied
by the excess of (i) the amount of cash, if any, delivered to the Holder (as
defined in the Indenture) of the related Convertible Note upon conversion of
such Convertible Note, over (ii) USD 1,000.

Valid Day:
A day on which (i) there is no Market Disruption Event and (ii) trading in the
Shares generally occurs on the Relevant Stock Exchange or, if the Shares are not
then listed on any U.S. national or regional securities exchange, on the
principal other market on which the Shares are then listed or admitted for
trading. If the Shares are not so listed or admitted for trading, “Valid Day”
means a Business Day.

Scheduled Valid Day:
A day that is scheduled to be a Valid Day on the Relevant Stock Exchange. If the
Shares are not listed or admitted for trading on any U.S. national or regional
securities exchange, “Scheduled Valid Day” means a Business Day.

Business Day:
Any day other than a Saturday, a Sunday or other day on which banking
institutions in New York State are authorized or required by law to close.

Relevant Price:
On any Valid Day, the per Share volume-weighted average price as displayed under
the heading “Bloomberg VWAP” on Bloomberg page “EZPW <equity> AQR” (or its
equivalent successor if such page is not available) in respect of the period
from the scheduled open of trading of the Exchange to the Scheduled Closing Time
of the Exchange on such Valid Day (or, if such volume-weighted average price is
unavailable at such time, the market value of one Share on such Valid Day
determined by the Calculation Agent using a volume-weighted average method, if
practicable). The Relevant Price will be determined without regard to
after-hours trading or any other trading outside of the regular trading session
trading hours.

Settlement Averaging Period:
For any Option:

(i)
if the related Conversion Date occurs prior to the Free Convertibility Date, the
80 consecutive Valid Day period beginning on, and including, the third Valid Day
after such Conversion Date; or


5
    

--------------------------------------------------------------------------------






(ii)
if the related Conversion Date occurs on or after the Free Convertibility Date,
the 80 consecutive Valid Day period beginning on, and including, the 82nd
Scheduled Valid Day immediately preceding the Expiration Date.

Settlement Date:
For any Option, the date cash is paid under the terms of the Indenture with
respect to the conversion of the Convertible Note related to such Option.

Settlement Currency:
USD

3.    Additional Terms applicable to the Transaction.
Adjustments applicable to the Transaction:
Potential Adjustment Events:
Notwithstanding Section 11.2(e) of the Equity Definitions, a “Potential
Adjustment Event” means an occurrence of any event or condition, as set forth in
any Dilution Adjustment Provision, that would result in an adjustment under the
Indenture to the “Conversion Rate” or the composition of a “unit of Reference
Property” or to any “Last Reported Sale Price,” “Daily VWAP,” “Daily Conversion
Value” or “Daily Settlement Amount” (each as defined in the Indenture). For the
avoidance of doubt, Dealer shall not have any delivery or payment obligation
hereunder, and no adjustment shall be made to the terms of the Transaction, on
account of (x) any distribution of cash, property or securities by Counterparty
to Holders (as such term is defined in the Indenture) of the Convertible Notes
(upon conversion or otherwise) or (y) any other transaction in which Holders (as
such term is defined in the Indenture) of the Convertible Notes are entitled to
participate, in each case, in lieu of an adjustment under the Indenture of the
type referred to in the immediately preceding sentence (including, without
limitation, pursuant to the fourth sentence of Section 4.04(c) of the Indenture
or the fourth sentence of Section 4.04(d) of the Indenture).

Method of Adjustment:
Calculation Agent Adjustment, which means that, notwithstanding Section 11.2(c)
of the Equity Definitions, upon any Potential Adjustment Event, the Calculation
Agent shall make a corresponding adjustment in respect of any adjustment under
the Indenture to any one or more of the Strike Price, Number of Options, Option
Entitlement and any other variable relevant to the exercise, settlement or
payment for the Transaction; provided that, notwithstanding the foregoing, if
the Calculation Agent disagrees with any adjustment to the Convertible Notes
that involves an exercise of discretion by Counterparty or its board of
directors (including, without limitation, pursuant to Section 4.05 of the
Indenture or any supplemental indenture entered into pursuant to Section
10.01(h) of the Indenture or in connection with any proportional adjustment or
the determination of the fair value of any securities, property, rights or other
assets), then the Calculation Agent will determine the adjustment to be made to
any one or more of


6
    

--------------------------------------------------------------------------------






the Strike Price, Number of Options, Option Entitlement and any other variable
relevant to the exercise, settlement or payment for the Transaction.
Dilution Adjustment Provisions:
Sections 4.04(a), (b), (c), (d) and (e) and Section 4.05 of the Indenture.

Extraordinary Events applicable to the Transaction:
Merger Events:
Applicable; provided that notwithstanding Section 12.1(b) of the Equity
Definitions, a “Merger Event” means the occurrence of any event or condition set
forth in the definition of “Specified Transaction” in Section 4.06 of the
Indenture.

Tender Offers:
Applicable; provided that notwithstanding Section 12.1(d) of the Equity
Definitions, a “Tender Offer” means the occurrence of any event or condition set
forth in Section 4.04(e) of the Indenture.

Consequence of Merger Events /
Tender Offers:
Notwithstanding Section 12.2 and Section 12.3 of the Equity Definitions, upon
the occurrence of a Merger Event or a Tender Offer, the Calculation Agent shall
make a corresponding adjustment in respect of any adjustment under the Indenture
to any one or more of the nature of the Shares (in the case of a Merger Event),
Strike Price, Number of Options, Option Entitlement and any other variable
relevant to the exercise, settlement or payment for the Transaction; provided,
however, that such adjustment shall be made without regard to any adjustment to
the Conversion Rate pursuant to any Excluded Provision; provided further that,
notwithstanding the foregoing, if the Calculation Agent disagrees with any
adjustment to the Convertible Notes that involves an exercise of discretion by
Counterparty or its board of directors (including, without limitation, pursuant
to Section 10.01(h) of the Indenture), then the Calculation Agent will determine
the adjustment to be made to any one or more of the nature of the Shares, Strike
Price, Number of Options, Option Entitlement and any other variable relevant to
the exercise, settlement or payment for the Transaction; provided further that
if, with respect to a Merger Event or a Tender Offer, (i) the consideration for
the Shares includes (or, at the option of a holder of Shares, may include)
shares of an entity or person that is not a corporation or is not organized
under the laws of the United States, any State thereof or the District of
Columbia or (ii) the Counterparty to the Transaction following such Merger Event
or Tender Offer will not be a corporation or will not be the Issuer following
such Merger Event or Tender Offer, then Dealer, in its sole discretion, may
elect for Cancellation and Payment (Calculation Agent Determination) to apply.

Nationalization, Insolvency or Delisting:
Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United


7
    

--------------------------------------------------------------------------------






States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, The NASDAQ Global Select Market or The
NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or their
respective successors), such exchange or quotation system shall thereafter be
deemed to be the Exchange.
Additional Disruption Events:
Change in Law:
Applicable; provided that (i) Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by replacing the parenthetical beginning after the word
“regulation” in the second line thereof with the words “(including, for the
avoidance of doubt and without limitation, (x) any tax law or (y) adoption or
promulgation of new regulations authorized or mandated by existing statute),”
and (ii) Section 12.9(a)(ii)(X) of the Equity Definitions is hereby amended by
replacing the word “Shares” with the phrase “Hedge Positions”.

Failure to Deliver:
Not Applicable

Hedging Disruption:
Applicable; provided that:

(i)
Section 12.9(a)(v) of the Equity Definitions is hereby amended by (a) inserting
the following words at the end of clause (A) thereof: “in the manner
contemplated by the Hedging Party on the Trade Date” and (b) inserting the
following two phrases at the end of such Section:

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”; and
(ii)
Section 12.9(b)(iii) of the Equity Definitions is hereby amended by inserting in
the third line thereof, after the words “to terminate the Transaction”, the
words “or a portion of the Transaction affected by such Hedging Disruption”.

Increased Cost of Hedging:
Not Applicable

Hedging Party:
For all applicable Additional Disruption Events, Dealer.

Additional Termination Event:
Notwithstanding anything to the contrary in the Equity Definitions, if, as a
result of an Extraordinary Event, the Transaction would be cancelled or
terminated (whether in whole or in part) pursuant to Article 12 of the Equity
Definitions, an Additional Termination Event (with the Transaction (or
terminated portion thereof) being the


8
    

--------------------------------------------------------------------------------






Affected Transaction and Counterparty being the sole Affected Party) shall be
deemed to occur, and, in lieu of Sections 12.7, 12.8 and 12.9 of the Equity
Definitions, Section 6 of the Agreement shall apply to such Affected
Transaction.
Determining Party:
For all applicable Extraordinary Events, Calculation Agent.

Non-Reliance:    Applicable
Agreements and Acknowledgments
Regarding Hedging Activities:    Applicable
Additional Acknowledgments:    Applicable
4.
Calculation Agent.     Dealer; provided that following the occurrence and during
the continuance of an Event of Default pursuant to Section 5(a)(vii) of the
Agreement with respect to which Dealer is the sole Defaulting Party,
Counterparty shall have the right to designate a nationally recognized
third-party dealer in over-the-counter equity derivatives to replace Dealer as
Calculation Agent. All calculations and determinations by the Calculation Agent
shall be made in good faith and in a commercially reasonable manner. In the
event the Calculation Agent makes any determination or calculations pursuant to
this Confirmation, the Agreement or the Equity Definitions, promptly following
receipt of a written request from Counterparty, the Calculation Agent shall
provide an explanation in reasonable detail of the basis for such determination
or calculation and shall, to the extent permitted by applicable law, discuss and
attempt to reconcile any dispute with Counterparty, it being understood that the
Calculation Agent shall not be obligated to disclose any proprietary models or
confidential information used by it for such determination or calculation.

5.    Account Details.
(a)
Account for payments to Counterparty:

Bank:        Wells Fargo Bank, NA
ABA#:        121000248
Acct Name:    Texas EZPawn, LP
Acct No.:                
Contact:        Karissa Sullivan
Phone No.:    512-314-2257






(b)
Account for payments to Dealer:

Bank:        UBS AG Stamford
Bank Routing:    026-007-993
Account Name:    UBS AG, London Branch
Acct No.:                 
Attn:        Equity Derivatives Settlements



9
    

--------------------------------------------------------------------------------






6.    Offices.
(a)
The Office of Counterparty for the Transaction is: Inapplicable, Counterparty is
not a Multibranch Party.

(b)
The Office of Dealer for the Transaction is: London

UBS AG, London Branch
c/o UBS Securities LLC
1285 Avenue of the Americas
New York, New York 10019
7.    Notices.    
(a)
Address for notices or communications to Counterparty:

To:
EZCORP, Inc.
1901 Capital Parkway
Austin, Texas 78746

Attention:
Chief Financial Officer

Telephone:    (512) 314-3400
Email:        mark_kuchenrither@ezcorp.com
(b)
Address for notices or communications to Dealer:

To:
UBS AG, London Branch

c/o UBS Securities LLC
1285 Avenue of the Americas
New York, NY 10019
Attention:
Jennifer Van Nest and Eric Coghlin

Telephone:    (212) 713-3638 and (212) 713-3557
Email:        OL-SESGNotifications@ubs.com


With a copy to:     


Equities Legal Department
677 Washington Boulevard
Stamford, CT 06901
Attn: Gordon Kiesling and Hina Mehta
Telephone: (203) 719-0268
Facsimile: (203) 719-5627


8.    Representations and Warranties of Counterparty.
Counterparty hereby represents and warrants to Dealer on the date hereof and on
and as of the Premium Payment Date that:
(a)
Counterparty has all necessary corporate power and authority to execute, deliver
and perform its obligations in respect of the Transaction; such execution,
delivery and performance have been duly authorized by all necessary corporate
action on Counterparty’s part; and this Confirmation has been duly and validly
executed and delivered by Counterparty and constitutes its valid and binding
obligation, enforceable against Counterparty in accordance with its terms,
subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity) and except that rights to indemnification and contribution hereunder
may be limited by federal or state securities laws or public policy relating
thereto.


10
    

--------------------------------------------------------------------------------






(b)
Neither the execution and delivery of this Confirmation nor the incurrence or
performance of obligations of Counterparty hereunder will conflict with or
result in a breach of the certificate of incorporation or by‑laws (or any
equivalent documents) of Counterparty, or any applicable law or regulation, or
any order, writ, injunction or decree of any court or governmental authority or
agency, or any agreement or instrument filed as an exhibit to Counterparty’s
Annual Report on Form 10-K for the year ended December 31, 2013, as updated by
any subsequent filings, to which Counterparty or any of its subsidiaries is a
party or by which Counterparty or any of its subsidiaries is bound or to which
Counterparty or any of its subsidiaries is subject, or constitute a default
under, or result in the creation of any lien under, any such agreement or
instrument.

(c)
No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Counterparty of this Confirmation, except
such as have been obtained or made and such as may be required under the
Securities Act of 1933, as amended (the “Securities Act”), or state securities
laws.

(d)
Counterparty is not and, after consummation of the transactions contemplated
hereby, will not be required to register as an “investment company,” as such
term is defined in the Investment Company Act of 1940, as amended.

(e)
Counterparty is an “eligible contract participant,” as such term is defined in
Section 1a(18) of the Commodity Exchange Act, as amended.

(f)
Counterparty is not, on the date hereof, in possession of any material
non-public information with respect to Counterparty or the Shares.

(g)
No state or local (including any non-U.S. jurisdiction’s) law, rule, regulation
or regulatory order applicable to the Shares as a result of the nature of
Issuer’s business would give rise to any reporting, consent, registration or
other requirement (including without limitation a requirement to obtain prior
approval from any person or entity) as a result of Dealer or its affiliates
owning or holding (however defined) Shares.

(h)
Counterparty (A) is capable of evaluating investment risks independently, both
in general and with regard to all transactions and investment strategies
involving a security or securities, (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing and (C) has total
assets of at least $50 million.

9.    Other Provisions.
(a)
Opinions. Counterparty shall deliver to Dealer, on the Premium Payment Date, an
opinion of counsel, dated as of the Trade Date, with respect to the matters set
forth in Sections 8(a) (other than to the validity, binding effect and
enforceability of the Transaction) through (c) of this Confirmation. Delivery of
such opinion to Dealer shall be a condition precedent for the purpose of Section
2(a)(iii) of the Agreement with respect to each obligation of Dealer under
Section 2(a)(i) of the Agreement.

(b)
Repurchase Notices. Counterparty shall, on any day on which Counterparty effects
any repurchase of Shares or consummates or otherwise executes or engages in any
transaction or event (a “Conversion Rate Adjustment Event”) that would lead to
an increase in the Conversion Rate (as such term is defined in the Indenture),
promptly give Dealer a written notice of such repurchase or Conversion Rate
Adjustment Event (a “Repurchase Notice”) on such day if following such
repurchase or Conversion Rate Adjustment Event, as the case may be, the number
of outstanding Shares as determined on such day is (i) less than 52.3 million
(in the case of the first such notice) or (ii) thereafter more than 1.9 million
less than the number of Shares included in the immediately preceding Repurchase
Notice. Counterparty agrees to indemnify and hold harmless Dealer and its
affiliates and their respective officers, directors, employees, affiliates,
advisors, agents and controlling persons (each, an “Indemnified Person”) from
and against any and all losses (including, without limitation, losses relating
to Dealer’s hedging activities with respect to the Transaction as a consequence
of becoming, or of the risk of becoming, a Section 16 “insider”, including any
forbearance from hedging


11
    

--------------------------------------------------------------------------------






activities or cessation of hedging activities and any losses in connection
therewith with respect to the Transaction), claims, damages, judgments,
liabilities and expenses (including reasonable attorney’s fees), joint or
several, which an Indemnified Person may become subject to, as a result of
Counterparty’s failure to provide Dealer with a Repurchase Notice on the day and
in the manner specified in this paragraph, and to reimburse, within 30 days,
upon written request, each of such Indemnified Persons for any reasonable legal
or other expenses incurred in connection with investigating, preparing for,
providing testimony or other evidence in connection with or defending any of the
foregoing. If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Indemnified Person as a result of Counterparty’s failure to provide Dealer
with a Repurchase Notice in accordance with this paragraph, such Indemnified
Person shall promptly notify Counterparty in writing, and Counterparty, upon
request of the Indemnified Person, shall retain counsel reasonably satisfactory
to the Indemnified Person to represent the Indemnified Person and any others
Counterparty may designate in such proceeding and shall pay the fees and
expenses of such counsel related to such proceeding. Counterparty shall not be
liable for any settlement of any proceeding contemplated by this paragraph that
is effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, Counterparty agrees to indemnify
any Indemnified Person from and against any loss or liability by reason of such
settlement or judgment. Counterparty shall not, without the prior written
consent of the Indemnified Person, effect any settlement of any pending or
threatened proceeding contemplated by this paragraph that is in respect of which
any Indemnified Person is or could have been a party and indemnity could have
been sought hereunder by such Indemnified Person, unless such settlement
includes an unconditional release of such Indemnified Person from all liability
on claims that are the subject matter of such proceeding on terms reasonably
satisfactory to such Indemnified Person. If the indemnification provided for in
this paragraph is unavailable to an Indemnified Person or insufficient in
respect of any losses, claims, damages or liabilities referred to therein, then
Counterparty hereunder, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities. The remedies
provided for in this paragraph (b) are not exclusive and shall not limit any
rights or remedies which may otherwise be available to any Indemnified Person at
law or in equity. The indemnity and contribution agreements contained in this
paragraph shall remain operative and in full force and effect regardless of the
termination of the Transaction.
(c)
Regulation M. Counterparty is not on the Trade Date engaged in a distribution,
as such term is used in Regulation M under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), of any securities of Counterparty, other than a
distribution meeting the requirements of the exception set forth in Rules
101(b)(10) and 102(b)(7) of Regulation M. Counterparty shall not, until the
second Scheduled Trading Day immediately following the Effective Date, engage in
any such distribution.

(d)
No Manipulation. Assuming Dealer is not, on the date hereof, in possession of
any material non-public information with respect to Counterparty or the Shares
and will establish a commercially reasonable Hedge Position, Counterparty is not
entering into the Transaction to create actual or apparent trading activity in
the Shares (or any security convertible into or exchangeable for the Shares) or
to raise or depress or otherwise manipulate the price of the Shares (or any
security convertible into or exchangeable for the Shares) or otherwise in
violation of the Exchange Act.

(e)
Transfer or Assignment.

(i)
Counterparty shall have the right to transfer or assign its rights and
obligations hereunder with respect to all, but not less than all, of the Options
hereunder (such Options, the “Transfer Options”); provided that such transfer or
assignment shall be subject to reasonable conditions that Dealer may impose,
including but not limited, to the following conditions:

(A)
With respect to any Transfer Options, Counterparty shall not be released from
its notice and indemnification obligations pursuant to Section 9(b) or any
obligations under Section 9(l) or 9(q) of this Confirmation;


12
    

--------------------------------------------------------------------------------






(B)
Any Transfer Options shall only be transferred or assigned to a third party that
is a United States person (as defined in the Internal Revenue Code of 1986, as
amended (the “Code”));

(C)
Such transfer or assignment shall be effected on terms, including any reasonable
undertakings by such third party (including, but not limited to, an undertaking
with respect to compliance with applicable securities laws in a manner that, in
the reasonable judgment of Dealer, will not expose Dealer to material risks
under applicable securities laws) and execution of any documentation and
delivery of legal opinions with respect to securities laws and other matters by
such third party and Counterparty, as are requested and reasonably satisfactory
to Dealer;

(D)
Dealer will not, as a result of such transfer and assignment, be required to pay
the transferee on any payment date an amount under Section 2(d)(i)(4) of the
Agreement greater than an amount that Dealer would have been required to pay to
Counterparty in the absence of such transfer and assignment;

(E)
An Event of Default, Potential Event of Default or Termination Event will not
occur as a result of such transfer and assignment;

(F)
Without limiting the generality of clause (B), Counterparty shall cause the
transferee to make such Payee Tax Representations and to provide such tax
documentation as may be reasonably requested by Dealer to permit Dealer to
determine that results described in clauses (D) and (E) will not occur upon or
after such transfer and assignment; and

(G)
Counterparty shall be responsible for all reasonable costs and expenses,
including reasonable counsel fees, incurred by Dealer in connection with such
transfer or assignment.

(ii)
Dealer may, (A), without Counterparty’s consent, transfer or assign all or any
part of its rights or obligations under the Transaction to any affiliate of
Dealer (1) that has a rating for its long term, unsecured and unsubordinated
indebtedness that is equal to or better than Dealer’s credit rating at the time
of such transfer or assignment, and (2) whose obligations hereunder will be
guaranteed, pursuant to the terms of the Credit Support Document, provided that
(I) no Potential Event of Default, Event of Default or Additional Termination
Event in respect of Dealer or the guarantor shall result from such transfer or
assignment, (II) Counterparty will not be required, as a result of such transfer
or assignment, to pay the transferee or assignee on any payment date an amount
under Section 2(d)(i)(4) of the Agreement greater than the amount, if any, that
Counterparty would have been required to pay Dealer in the absence of such
transfer or assignment, and (III) the transferee or assignee shall provide
Counterparty with a complete and accurate U.S. Internal Revenue Service Form W-9
or W-8 (as applicable) prior to becoming a party to the Transaction, or (B) with
Counterparty’s consent, not to be unreasonably withheld, to any Substitute
Dealer (or affiliate thereof) with a rating (or having a guarantor with a
rating) for its long term, unsecured and unsubordinated indebtedness equal to or
better than the lesser of (1) the credit rating of Dealer at the time of the
transfer and (2) A- by Standard and Poor’s Rating Group, Inc. or its successor
(“S&P”), or A3 by Moody’s Investor Service, Inc. (“Moody’s”) or, if either S&P
or Moody’s ceases to rate such debt, at least an equivalent rating or better by
a substitute rating agency mutually agreed by Counterparty and Dealer. If at any
time at which (A) the Section 16 Percentage exceeds 7.5% or (B) the Share Amount
exceeds the Applicable Share Limit (if any applies) (any such condition
described in clauses (A) or (B), an “Excess Ownership Position”), Dealer is
unable after using its commercially reasonable efforts to effect a transfer or
assignment of Options to a third party on pricing terms reasonably acceptable to
Dealer and within a time period reasonably acceptable to Dealer such that no
Excess Ownership Position exists, then Dealer may designate any Exchange
Business Day as an Early Termination Date with respect to a portion of the
Transaction (the “Terminated


13
    

--------------------------------------------------------------------------------






Portion”), such that following such partial termination no Excess Ownership
Position exists. In the event that Dealer so designates an Early Termination
Date with respect to a portion of the Transaction, a payment shall be made
pursuant to Section 6 of the Agreement as if (1) an Early Termination Date had
been designated in respect of a Transaction having terms identical to the
Transaction and a Number of Options equal to the number of Options underlying
the Terminated Portion, (2) Counterparty were the sole Affected Party with
respect to such partial termination and (3) the Terminated Portion were the sole
Affected Transaction. The “Section 16 Percentage” as of any day is the fraction,
expressed as a percentage, (A) the numerator of which is the number of Shares
that Dealer and each person subject to aggregation of Shares with Dealer and
each “group” of which Dealer is a member or may be deemed a member, in each
case, under Section 13 or Section 16 of the Exchange Act and rules promulgated
thereunder, directly or indirectly beneficially own (as defined under Section 13
or Section 16 of the Exchange Act and rules promulgated thereunder) and (B) the
denominator of which is the number of Shares outstanding. The “Share Amount” as
of any day is the number of Shares that Dealer and any person whose ownership
position would be aggregated with that of Dealer (Dealer or any such person, a
“Dealer Person”) under any law, rule, regulation, regulatory order or
organizational documents or contracts of Counterparty that are, in each case,
applicable to ownership of Shares (“Applicable Restrictions”), owns,
beneficially owns, constructively owns, controls, holds the power to vote or
otherwise meets a relevant definition of ownership under any Applicable
Restriction, as determined by Dealer in its reasonable discretion. The
“Applicable Share Limit” means a number of Shares equal to (A) the minimum
number of Shares that could give rise to reporting or registration obligations
(other than reporting obligations under Section 13(d) of the Exchange Act) or
other requirements (including obtaining prior approval from any person or
entity) of a Dealer Person, or could result in an adverse effect on a Dealer
Person, under any Applicable Restriction, as determined by Dealer in its
reasonable discretion, minus (B) 1% of the number of Shares outstanding.
“Substitute Dealer” means a nationally recognized banking or broker-dealer
financial institution with experience in over-the-counter corporate equity
derivatives.
(iii)
Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities, or make or receive any payment in cash, to or from
Counterparty, Dealer may designate any of its affiliates to purchase, sell,
receive or deliver such Shares or other securities, or to make or receive such
payment in cash, and otherwise to perform Dealer’s obligations in respect of the
Transaction and any such designee may assume such obligations. Dealer shall be
discharged of its obligations to Counterparty to the extent of any such
performance.

(f)
Ratings Decline. If at any time the long term, unsecured and unsubordinated
indebtedness of Dealer is rated Ba1 or lower by Moody’s or BB+ or lower by S&P
(any such rating, a “Ratings Downgrade”), then Counterparty may, at any time
following the occurrence and during the continuation of such Ratings Downgrade,
provide written notice to Dealer specifying that it elects for this Section 9(f)
to apply (a “Trigger Notice”). Upon receipt by Dealer of a Trigger Notice from
Counterparty, Dealer shall promptly elect that either (i) the parties shall
negotiate in good faith terms for collateral arrangements pursuant to which
Dealer is required to provide collateral (including, but not limited to, cash,
short-term U.S. Treasury obligations, equity or equity-linked securities issued
by Counterparty) to Counterparty in respect of the Transaction with a value
equal to the full mark-to-market exposure of Counterparty under the Transaction,
as determined by Dealer, or (ii) an Additional Termination Event shall occur
and, with respect to such Additional Termination Event, (A) Counterparty shall
be deemed to be the sole Affected Party, and (B) the Transaction shall be the
sole Affected Transaction. The Calculation Agent will calculate any payment made
in respect of the Additional Termination Event.

(g)
Matters Relating to Agent. UBS Securities LLC shall act as “agent” (the “Agent”)
for Dealer within the meaning of Rule 15a-6 under the Exchange Act in connection
with this Transaction. Dealer notifies Counterparty that (i) the Agent acts
solely as agent on a disclosed basis with respect to the transactions
contemplated hereunder, and (ii) the Agent has no obligation, by guaranty,
endorsement or otherwise,


14
    

--------------------------------------------------------------------------------






with respect to the obligations of Dealer hereunder, either with respect to the
delivery of cash or Shares, either at the beginning or end of the transactions
contemplated hereby. Each of Dealer and Counterparty acknowledges and agrees to
look solely to each other for performance hereunder, and not to the Agent.
(h)
Additional Termination Events.

(i)
Notwithstanding anything to the contrary in this Confirmation, if an event of
default with respect to Counterparty occurs under the terms of the Convertible
Notes as set forth in Section 7.01 of the Indenture and the Convertible Notes
are accelerated, then such event shall constitute an Additional Termination
Event applicable to the Transaction and, with respect to such Additional
Termination Event, (A) Counterparty shall be deemed to be the sole Affected
Party, (B) the Transaction shall be the sole Affected Transaction and (C) Dealer
shall be the party entitled to designate an Early Termination Date pursuant to
Section 6(b) of the Agreement.

(ii)
Notwithstanding anything to the contrary in this Confirmation, the receipt by
Dealer from Counterparty, within the applicable time period set forth opposite
“Notice of Exercise” in Section 2, of any Notice of Exercise in respect of
Options that relate to Convertible Notes as to which additional Shares would be
added to the Conversion Rate (as defined in the Indenture) pursuant to Section
4.03 of the Indenture in connection with a “Make-Whole Fundamental Change” (as
defined in the Indenture) shall constitute an Additional Termination Event as
provided in this Section 9(h)(ii).  Upon receipt of any such Notice of Exercise,
Dealer shall designate an Exchange Business Day following such Additional
Termination Event (which Exchange Business Day shall in no event be earlier than
the related settlement date for such Convertible Notes) as an Early Termination
Date with respect to the portion of the Transaction corresponding to a number of
Options (the “Make-Whole Conversion Options”) equal to the lesser of (A) the
number of such Options specified in such Notice of Exercise minus the number of
“Make-Whole Conversion Options” (as defined in the Base Call Option
Confirmation), if any, that relate to such Convertible Notes and (B) the Number
of Options as of the date Dealer designates such Early Termination Date and, as
of such date, the Number of Options shall be reduced by the number of Make-Whole
Conversion Options.  Any payment hereunder with respect to such termination (the
“Make-Whole Unwind Payment”) shall be calculated pursuant to Section 6 of the
Agreement as if (1) an Early Termination Date had been designated in respect of
a Transaction having terms identical to the Transaction and a Number of Options
equal to the number of Make-Whole Conversion Options, (2) Counterparty were the
sole Affected Party with respect to such Additional Termination Event and (3)
the terminated portion of the Transaction were the sole Affected Transaction
(and, for the avoidance of doubt, in determining the amount payable pursuant to
Section 6 of the Agreement, the Calculation Agent shall not take into account
any adjustments to the Conversion Rate (as defined in the Indenture) pursuant to
Section 4.03 of the Indenture); provided that the amount of cash payable in
respect of such early termination by Dealer to Counterparty shall not be greater
than the product of (x) the Applicable Percentage and (y) the excess of (I) (1)
the number of Make-Whole Conversion Options, multiplied by (2) the Conversion
Rate (as defined in the Indenture, and after taking into account any applicable
adjustments to the Conversion Rate pursuant to Section 4.03 of the Indenture),
multiplied by (3) a market price per Share determined by the Calculation Agent
over (II) the aggregate principal amount of such Convertible Notes, as
determined by the Calculation Agent. The Calculation Agent will calculate any
payment made in respect of the Additional Termination Event.

(iii)
In the event of a repurchase or any reacquisition of the Convertible Notes by
Counterparty (for any reason, including as a result of the occurrence of a
“Fundamental Change” as provided in Section 3.02 of the Indenture), Counterparty
may request a termination of a number of Options underlying the repurchased
Convertible Notes on a mutually agreed date that is commercially practical for
such termination to occur. Dealer shall promptly consult with Counterparty as to
the timing and pricing of any such termination. To the extent the


15
    

--------------------------------------------------------------------------------






parties cannot so agree, Counterparty shall have the right to designate an
Additional Termination Event with respect to all or a portion of a number of
Options corresponding to the number of Convertible Notes (in principal amount of
$1,000) being repurchased or reacquired and, with respect to such Additional
Termination Event, (A) Counterparty shall be deemed to be the sole Affected
Party, (B) the Transaction shall be the sole Affected Transaction and (C) Dealer
shall be the party entitled to designate an Early Termination Date pursuant to
Section 6(b) of the Agreement. The Calculation Agent will calculate any payment
made in respect of the Additional Termination Event.
(i)
Amendments to Equity Definitions.

(i)
Section 12.9(b)(i) of the Equity Definitions is hereby amended by (1) replacing
“either party may elect” with “Dealer may elect” and (2) replacing “notice to
the other party” with “notice to Counterparty” in the first sentence of such
section.

(j)
No Setoff. Each party waives any and all rights it may have to set off
obligations arising under the Agreement and the Transaction against other
obligations between the parties, whether arising under any other agreement,
applicable law or otherwise.

(k)
Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to the Transaction. Each party (i) certifies that
no representative, agent or attorney of either party has represented, expressly
or otherwise, that such other party would not, in the event of such a suit,
action or proceeding, seek to enforce the foregoing waiver and (ii) acknowledges
that it and the other party have been induced to enter into the Transaction, as
applicable, by, among other things, the mutual waivers and certifications
provided herein.

(l)
Registration. Counterparty hereby agrees that if, in the good faith reasonable
judgment of Dealer based on the advice of counsel, the Shares (“Hedge Shares”)
acquired by Dealer for the purpose of hedging its obligations pursuant to the
Transaction cannot be sold in the public market by Dealer without registration
under the Securities Act on account of (x) any termination or cancellation, in
whole or in part, of the Transaction or (y) any adoption, promulgation or
effectiveness of, or change in, applicable law, rules, regulations, formal or
informal interpretation thereof following the Trade Date, Counterparty shall, at
its election, either (i) in order to allow Dealer to sell the Hedge Shares in a
registered offering, make available to Dealer an effective registration
statement under the Securities Act and enter into an agreement, in form and
substance satisfactory to Dealer, substantially in the form of an underwriting
agreement for a registered underwritten offering; provided, however, that if
Dealer, in its sole reasonable discretion, is not satisfied with access to due
diligence materials, the results of its due diligence investigation, or the
procedures and documentation for the registered offering referred to above, then
clause (ii) or clause (iii) of this paragraph shall apply at the election of
Counterparty, (ii) in order to allow Dealer to sell the Hedge Shares in a
private placement, enter into a private placement agreement substantially
similar to private placement purchase agreements customary for private
placements of equity securities, in form and substance satisfactory to Dealer
(in which case, the Calculation Agent shall make any adjustments to the terms of
the Transaction that are necessary, in its reasonable judgment, to compensate
Dealer for any discount from the public market price of the Shares incurred on
the sale of Hedge Shares in a private placement), or (iii) purchase the Hedge
Shares from Dealer at the Relevant Price on such Exchange Business Days, and in
such amounts, requested by Dealer.

(m)
Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

(n)
Right to Extend. Dealer may postpone or add, in whole or in part, any Valid Day
or Valid Days during the Settlement Averaging Period or any other date of
valuation, payment or delivery by Dealer, with


16
    

--------------------------------------------------------------------------------






respect to some or all of the Options hereunder, if Dealer determines that such
action is reasonably necessary to preserve Dealer’s hedging or hedge unwind
activity hereunder in light of existing liquidity conditions or to enable Dealer
to effect transactions in Shares in connection with its hedging, hedge unwind or
settlement activity hereunder in a manner that would, if Dealer were
Counterparty or an affiliated purchaser of Counterparty, be in compliance with
applicable legal, regulatory or self-regulatory requirements (consistently
applied across all counterparties), or with related policies and procedures
applicable to Dealer.
(o)
Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Counterparty
with respect to the Transaction that are senior to the claims of common
stockholders of Counterparty in any United States bankruptcy proceedings of
Counterparty; provided that nothing herein shall limit or shall be deemed to
limit Dealer’s right to pursue remedies in the event of a breach by Counterparty
of its obligations and agreements with respect to the Transaction other than
during any such bankruptcy proceedings; provided further that nothing herein
shall limit or shall be deemed to limit Dealer’s rights in respect of any
transactions other than the Transaction.

(p)
Securities Contract; Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code, (ii) a party’s right to liquidate the Transaction
and to exercise any other remedies upon the occurrence of any Event of Default
under the Agreement with respect to the other party to constitute a “contractual
right” as described in the Bankruptcy Code, and (iii) each payment and delivery
of cash, securities or other property hereunder to constitute a “margin payment”
or “settlement payment” and a “transfer” as defined in the Bankruptcy Code.

(q)
Notice of Certain Other Events. Counterparty covenants and agrees that:

(i)
promptly following the public announcement of the results of any election by the
holders of Shares with respect to the consideration due upon consummation of any
Merger Event, Counterparty shall give Dealer written notice of the types and
amounts of consideration that holders of Shares have elected to receive upon
consummation of such Merger Event (the date of such notification, the
“Consideration Notification Date”); provided that in no event shall the
Consideration Notification Date be later than the date on which such Merger
Event is consummated; and

(ii)
promptly following any adjustment to the Convertible Notes in connection with
any Potential Adjustment Event, Merger Event or Tender Offer, Counterparty shall
give Dealer written notice of the details of such adjustment.

(r)
Wall Street Transparency and Accountability Act. In connection with Section 739
of the Wall Street Transparency and Accountability Act of 2010 (“WSTAA”), the
parties hereby agree that neither the enactment of WSTAA or any regulation under
the WSTAA, nor any requirement under WSTAA or an amendment made by WSTAA, shall
limit or otherwise impair either party’s otherwise applicable rights to
terminate, renegotiate, modify, amend or supplement this Confirmation or the
Agreement, as applicable, arising from a termination event, force majeure,
illegality, increased costs, regulatory change or similar event under this
Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).

(s)
Agreements and Acknowledgements Regarding Hedging. Counterparty understands,
acknowledges and agrees that: (A) at any time on and prior to the Expiration
Date, Dealer and its affiliates may buy or sell Shares or other securities or
buy or sell options or futures contracts or enter into swaps or other derivative
securities in order to adjust its hedge position with respect to the
Transaction, (B) Dealer and its affiliates also may be active in the market for
Shares other than in connection with hedging activities in relation to the
Transaction, (C) Dealer shall make its own determination as to whether,


17
    

--------------------------------------------------------------------------------






when or in what manner any hedging or market activities in securities of Issuer
shall be conducted and shall do so in a manner that it deems appropriate to
hedge its price and market risk with respect to the Relevant Prices and (D) any
market activities of Dealer and its affiliates with respect to Shares may affect
the market price and volatility of Shares, as well as the Relevant Prices, each
in a manner that may be adverse to Counterparty.
(t)
Early Unwind. In the event the sale of the “Optional Securities” (as defined in
the Purchase Agreement) is not consummated with the Initial Purchasers for any
reason, or Counterparty fails to deliver to Dealer opinions of counsel as
required pursuant to Section 9(a), in each case by 1:00 p.m. (New York City
time) on the Premium Payment Date, or such later date as agreed upon by the
parties (the Premium Payment Date or such later date, the “Early Unwind Date”),
the Transaction shall automatically terminate (the “Early Unwind”) on the Early
Unwind Date and (i) the Transaction and all of the respective rights and
obligations of Dealer and Counterparty under the Transaction shall be cancelled
and terminated and (ii) each party shall be released and discharged by the other
party from and agrees not to make any claim against the other party with respect
to any obligations or liabilities of the other party arising out of and to be
performed in connection with the Transaction either prior to or after the Early
Unwind Date; provided that Counterparty shall purchase from Dealer on the Early
Unwind Date all Shares purchased by Dealer or one or more of its affiliates in
connection with the Transaction at the price Dealer or any such affiliate paid
for such Shares. Each of Dealer and Counterparty represents and acknowledges to
the other that, subject to the proviso included in this Section 9(t), upon an
Early Unwind, all obligations with respect to the Transaction shall be deemed
fully and finally discharged.

(u)
Payment by Counterparty. In the event that, following payment of the Premium,
(i) an Early Termination Date occurs or is designated with respect to the
Transaction as a result of a Termination Event or an Event of Default (other
than an Event of Default arising under Section 5(a)(ii) or 5(a)(iv) of the
Agreement) and, as a result, Counterparty owes to Dealer an amount calculated
under Section 6(e) of the Agreement, or (ii) Counterparty owes to Dealer,
pursuant to Section 12.7 or Section 12.9 of the Equity Definitions, an amount
calculated under Section 12.8 of the Equity Definitions, such amount shall be
deemed to be zero.

(v)
FATCA: Withholding Tax imposed on payments to non-US counterparties under the
United States Foreign Account Tax Compliance Act. “Tax” as used in Part 2(a) of
the Schedule (Payer Tax Representations) and “Indemnifiable Tax” as defined in
Section 14 of the Agreement shall not include any U.S. federal withholding tax
imposed or collected pursuant to Sections 1471 through 1474 of the Code, any
current or future regulations or official interpretations thereof, any agreement
entered into pursuant to Section 1471(b) of the Code, or any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a “FATCA Withholding Tax”). For the avoidance of
doubt, a FATCA Withholding Tax is a Tax the deduction or withholding of which is
required by applicable law for the purposes of Section 2(d) of this Agreement.

(w)
Tax Representations.

(i)
Part 2(b) of the ISDA Schedule – Payee Representation:

For the purpose of Section 3(f) of the Agreement, Counterparty makes the
following representation to Dealer:
Counterparty is a corporation established under the laws of the State of
Delaware and is a U.S. person (as that term is defined in Section 7701(a)(30) of
the Code).
For the purpose of Section 3(f) of the Agreement, Dealer makes the following
representations to Counterparty:
For US federal income tax purposes, Dealer is acting as nominee on behalf of UBS
Securities LLC, a person that is a “US person” as that term is defined under
Section 7701(a)(30) of

18
    

--------------------------------------------------------------------------------






the US Internal Revenue Code and an "exempt recipient" as that term is defined
in section 1.6049-4(c)(1)(ii) of the U.S. Treasury Regulations.
(ii)
Part 3(a) of the ISDA Schedule – Tax Forms:

Party Required to Deliver Document
 
Form/Document/Certificate
Date by which to be Delivered
Counterparty
A complete and duly executed United States Internal Revenue Service Form W-9 (or
successor thereto.)
(i) Upon execution and delivery of this Confirmation; (ii) promptly upon
reasonable demand by Dealer; and (iii) promptly upon learning that any such Form
previously provided by Counterparty has become obsolete or incorrect.
Dealer
With respect to each Transaction that is entered into under this Agreement
whereby Party A is acting as nominee on behalf of UBS Securities LLC, a person
that is a “US person” as that term is defined under Section 7701(a)(30) of the
US Internal Revenue Code, a duly completed and executed U.S. Internal Revenue
Service Form W-8IMY (or successor thereto) for UBS AG, together with the
required schedule and a duly executed and completed U.S. Internal Revenue
Service Form W-9 for UBS Securities LLC.
(i) Upon execution and delivery of this Agreement, with such form to be updated
at the beginning of each succeeding three calendar year period beginning after
execution of this Agreement, or as otherwise required under then applicable U.S.
Treasury Regulations; (ii) promptly upon reasonable demand by Party B; and (iii)
promptly upon learning that any Form W-8IMY (or any successor thereto) or W-9
has become inaccurate or incorrect; and (iv) prior to the expiration or
obsolescence of any previously delivered form.










19
    

--------------------------------------------------------------------------------








Please confirm that the foregoing correctly sets forth the terms of the
agreement between Dealer and Counterparty with respect to the Transaction, by
manually signing this Confirmation or this page hereof as evidence of agreement
to such terms and providing the other information requested herein and returning
an executed copy to Dealer.


Yours faithfully,
UBS AG, LONDON BRANCH
By:
 
/s/ Eric Coghlin
 
 
Name:
Eric Coghlin
 
 
Title:
Executive Director



By:
 
/s/ Jennifer Van Nest
 
 
Name:
Jennifer Van Nest
 
 
Title:
Executive Director





UBS SECURITIES LLC, as Agent for UBS AG,
London Branch
By:
 
/s/ Jennifer Van Nest
 
 
Name:
Jennifer Van Nest
 
 
Title:
Executive Director

By:
 
/s/ Eric Coghlin
 
 
Name:
Eric Coghlin
 
 
Title:
Executive Director









Accepted and confirmed
as of the Trade Date:
EZCORP, INC.
By:
/s/ Mark Kuchenrither
Authorized Signatory
Name: Mark Kuchenrither





